 Case 2:20-cv-08035-SVW-JPR Document 147-1 Filed 05/07/21 Page 1 of 9 Page ID
                                  #:2957



1    Kevin D. Hughes (Bar No. 188749)
     FOUNDATION LAW GROUP LLP
2    1999 Avenue of the Stars, Suite 1100
     Los Angeles, CA 90067
3    Tel: 424.253.1266
     Email: kevin@foundationlaw.com
4
     Amiad Kushner (pro hac vice)
5    Akushner@seidenlawgroup.com
     Jake Nachmani (pro hac vice)
6    Jnachmani@seidenlawgroup.com
     Seiden Law Group LLP
7    322 Eighth Avenue, Suite 1704
     New York, NY 10001
8    Telephone: (646) 766-1914
     Facsimile: (646) 304-5277
9
     Attorneys for Plaintiff/Counter-Defendant,
10   Hong Liu
                         UNITED STATES DISTRICT COURT FOR
11                     THE CENTRAL DISTRICT OF CALIFORNIA
12                                   WESTERN DIVISION
13
     HONG LIU,                               Case No: 2:20-cv-08035-SVW-JPR
14

15
                  Plaintiff,                 DECLARATION OF AMIAD
                                             KUSHNER IN SUPPORT OF
16                       v.                  PLAINTIFF’S EX PARTE
17                                           APPLICATION FOR CLARIFICATION
     FARADAY&FUTURE INC.,                    OF THE COURT’S MAY 3, 2021
18   SMART KINGLTD., JIAWEI                  ORDER AND RELATED RELIEF
19   WANG, and CHAOYING DENG
20
                  Defendants.
21

22
     FARADAY&FUTURE INC.,
23

24
                  Counterclaimant,

25                       v.
26   HONG LIU,
27
                  Counter-Defendant.
28
                                                 1
                                DECLARATION OF AMIAD KUSHNER
                                 CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 147-1 Filed 05/07/21 Page 2 of 9 Page ID
                                  #:2958



1
     I, Amiad Kushner, declare as follows:
2
           1.     I am a Partner at Seiden Law Group LLP, which is counsel of record for
3
     Plaintiff Hong Liu (“Plaintiff” or “Liu”) in the above-captioned matter. I am admitted
4
     to practice before the courts of the State of New York, and I am admitted pro hac vice
5
     in this matter.   I make this declaration based on my own personal knowledge and
6
     documents in possession of my firm.
7
           2.     I make this declaration in support of Plaintiff’s ex parte Application for
8
     Clarification of the Court’s May 3, 2021 Order and related relief.
9
           3.     Defendants’ production to date has been inadequate for the reasons
10
     explained herein. At the outset, it should be noted that Plaintiff has produced 1583
11
     documents across 8287 pages. Defendants, the corporate custodians in this action,
12

13
     have produced only 627 documents across 5262 pages; their total production pursuant

14
     to the Court’s April 26 and May 3 Orders consisted of merely 92 documents across 624

15
     pages. There is no reason why Plaintiff’s production should dwarf Defendants.

16         4.     Plaintiff makes this application on an ex parte basis because Plaintiff
17   contends that Defendants Faraday&Future Inc., Smart King Ltd., Jiawei Wang, and
18   Chaoying Deng (collectively, “Defendants”) have violated the Court’s April 26, 2021
19   (ECF 128) and May 3, 2021 (ECF 146) Orders and are wrongfully withholding
20   numerous documents which were required to be produced by May 6, 2021. The parties
21   have scheduled numerous depositions for the week of May 10 to 14, and Plaintiff would
22   be prejudiced if the missing documents are not produced in advance of these depositions.
23   Procedural History
24         5.     On April 16, 2021, Plaintiff filed its Expedited Motion for Determination
25   of Urgent Privilege Issue and To Compel Production. In its motion, Plaintiff argued
26   that Defendants were improperly withholding documents and using privilege as both a
27   sword and shield. Plaintiff argued that Defendants should be ordered to remedy their
28
                                                2
                               DECLARATION OF AMIAD KUSHNER
                                CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 147-1 Filed 05/07/21 Page 3 of 9 Page ID
                                  #:2959



1
     materially deficient production and that Defendants had waived their claims of privilege
2
     through sweeping counterclaims that challenged every aspect of Plaintiff’s performance
3
     during his employment. ECF 120.
4
           6.       On April 22, 2021, Defendants filed their Opposition to Plaintiff and
5
     Counter-Defendant’s Expedited Motion for Determination of Urgent Privilege Issue and
6
     to Compel Production (“Opposition”).          ECF 124.     Defendants contended, among
7
     other things, that their counterclaims alleged that Plaintiff’s performance was deficient
8
     in a number of specific areas, and thus that any privilege waiver should be limited to
9
     those areas.
10
           7.       Specifically, at pages 4-5 of their Opposition, Defendants argued that their
11
     allegations concerning Plaintiff’s performance were limited to allegations that he:
12

13
                    failed to lead FF to an IPO; (ii) failed to connect FF with
14                  investment banks; (iii) failed to assist FF when its Series A
15                  investor, Evergrande Health Industry Group (“Evergrande”),
                    backed-out of its funding commitment; and (iv) failed to
16
                    provide substantive legal advice as to the EVelozcity
17                  litigation, vendor concerns regarding indemnification, the
                    recording of internal FF meetings, and a potential reduction in
18
                    FF’s workforce, each specifically identified in the SACC, and
19                  reflected in Liu’s emails quoted verbatim in the SACC.
20
                    (SACC ¶¶ 50, 55-59, 61, 69-70.) Moreover, as further alleged
                    in the SACC, Liu (v) repeatedly harassed FF’s equity
21                  incentive program manager and threatened to fire FF’s outside
22                  counsel when it declined to provide him with grants at illegal
                    exercise prices; and refused (vi) to sign corporate and contract
23                  documents requiring his authorization; or (vii) to advise FF
24                  regarding its actions and corporate governance. (Id. ¶¶ 65-
                    66.).”
25

26   ECF 124 at 4-5 (emphasis added).
27

28
                                                   3
                                  DECLARATION OF AMIAD KUSHNER
                                   CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 147-1 Filed 05/07/21 Page 4 of 9 Page ID
                                  #:2960



1
           8.     Defendants reiterated this position on pages 17-18 of their Opposition,
2
     stating that Plaintiff “failed to perform his job duties in the following ways specifically
3
     enumerated in the SACC: (i) failing to lead FF to an IPO; (ii) failing to connect FF with
4
     any investment bank; (iii) failing to assist FF when its Series A investor, Evergrande,
5
     backed-out of its funding commitment; and (iv) failing to provide substantive legal
6
     advice with respect to the EVelozcity litigation, vendor concerns regarding
7
     indemnification, the recording of internal meetings, and a potential reduction in FF’s
8
     workforce, as reflected in Liu’s communications quoted verbatim in the SACC. (SACC
9
     ¶¶ 50, 55-59, 61, 69-70.) These facts—together with Liu’s harassment of FF’s equity
10
     program manager and threat to fire outside counsel unless it illegally inflated his stock
11
     options (id., ¶¶ 65-66)—define and limit the actual scope and “universe” of Faraday’s
12

13
     Alternative Breach Claims.”).     ECF 124 at 17-18.

14
           9.     Defendants therefore agreed to “produce those otherwise privileged

15
     communications which Liu authored pertaining to the subject matters specifically

16   enumerated and alleged in support of” the above-referenced claims. (SACC ¶¶ 50, 55-
17   59, 61, 69-70).” ECF 124 at 20.
18         10.    On April 26, 2021, the Court held a hearing on Plaintiff’s motion.
19   Attached as Exhibit 1 is a true and correct copy of the transcript of the hearing.
20         11.    On April 26, 2021, following the hearing that day, the Court issued an order
21   stating that the “production Defendants have agreed to make (see Opp’n at 17-18, 20)
22   must be made by no later than April 30. The rest of the withheld production concerning
23   Liu’s employment with Defendants – none of which is shielded by privilege because
24   any such privilege has been waived – must be made by May 5.” ECF 128.
25         12.    On the evening of April 26, 2021, Defendants filed a stipulation dismissing
26   with prejudice their Fifth and Sixth Counterclaims. ECF 130.
27

28
                                                 4
                                DECLARATION OF AMIAD KUSHNER
                                 CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 147-1 Filed 05/07/21 Page 5 of 9 Page ID
                                  #:2961



1
            13.   On April 26, 2021, Defendants filed a Motion for Summary Judgment.
2
     ECF 131-1.     In their motion, Defendants moved for summary judgment on their
3
     counterclaim for rescission of Plaintiff’s employment agreement based on allegations
4
     that he “solicited, negotiated, drafted, and procured” the agreement by “violat[ing] his
5
     ethical and fiduciary duties to [Defendants] under the applicable Rules of Professional
6
     Conduct and related statutory and decisional law.”   ECF 131-1 at 1.
7
            14.   On April 27, 2021, the Court notified the parties that a hearing would be
8
     held on April 29, 2021, to reconsider the April 26, 2021 Order.   ECF 132. On April
9
     27, 2021, Plaintiff filed its Supplemental Memorandum of Points and Authorities in
10
     Support of Plaintiff Hong Liu’s Expedited Motion for Determination of Urgent Privilege
11
     Issue and To Compel Production.      ECF 133. On April 28, 2021, Defendants’ filed
12

13
     their Supplemental Brief in Support of Modifying April 26, 2021 Order Re: Privilege

14
     Issues in Light of Their (1) Dismissal of the Fifth and Sixth Counterclaims; and (2)

15
     Proposed Dismissal and Amendment of Certain Affirmative Defenses. ECF 137.

16          15.   On April 29, 2021, the Court held a hearing. ECF 128.
17          16.   On May 3, 2021, the Court issued an order holding that “Defendants have
18   waived any attorney-client privilege concerning the solicitation, negotiation, drafting,
19   and procurement of the Employment Agreement as well as Plaintiff’s termination. The
20   privilege has also been waived as to those areas Defendants previously acknowledged
21   were waived. (See Defs.’ Opp’n Urgent Mot. at 17-18, 20.) The privilege is otherwise
22   intact. Defendants should have already produced on April 30 all responsive documents
23   concerning the areas as to which they agreed the privilege was waived. The remainder
24   – concerning their communications with outside counsel or anyone else about the
25   Employment Agreement and Plaintiff’s termination – remain due on May 5.”           ECF
26   146.
27

28
                                                5
                               DECLARATION OF AMIAD KUSHNER
                                CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 147-1 Filed 05/07/21 Page 6 of 9 Page ID
                                  #:2962



1
     Defendants Deficient Document Productions
2
           17.    On April 30, 2021, Defendants produced 68 documents.
3
           18.    On the night of May 5, 2021, Defendants produced 24 documents.
4
           19.    On May 6, upon review of Defendants May 5, 2021 production, it became
5
     clear that Defendants’ productions did not comply with the Court’s Orders.
6
           20.    On the evening of May 6, 2021, my co-counsel Michael Stolper and I
7
     participated in a meet and confer call with Defendants’ counsel to discuss the
8
     deficiencies in Defendants’ production.    After an extended discussion that did not
9
     result in agreement, we informed Defendants’ counsel that we would be filing an ex
10
     parte application seeking relief based on numerous deficiencies which we discussed on
11
     the call and which are further described below.
12

13
           21.    First, Defendants have produced no internal communications relating to

14
     Plaintiff’s termination.   Plaintiff has produced evidence that such communications

15
     exist. Indeed, Plaintiff has produced a picture that he took during the February 11,

16   2019 meeting at FF’s offices at which he was given formal notice of his termination.
17   The picture shows a computer that was used at the meeting by a representative of
18   Defendants; the computer screen as shown in the picture contains a document stating
19   that Bob Ye of Faraday “gave pre-written message.”      A true and correct copy of this
20   document is attached hereto as Exhibit 2.         No such pre-written message or any
21   communications relating to such a message have been produced by Defendants.
22         22.    Second, between April 30 and May 5, 2021, Defendants produced less than
23   thirty documents related to Plaintiff’s hiring and the negotiation of the terms of his
24   employment.     This incredibly low number strains credulity given that Plaintiff’s
25   employment terms were discussed and negotiated over a four-month period between
26   October 2017 and February 2018, and involved multiple employees of Defendants as
27   well as lawyers at Sidley Austin.
28
                                                 6
                                DECLARATION OF AMIAD KUSHNER
                                 CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 147-1 Filed 05/07/21 Page 7 of 9 Page ID
                                  #:2963



1
            23.     Moreover, Defendants created an arbitrary and sweeping carve-out from
2
     the Court’s order that all documents relating to the solicitation, negotiation, drafting, and
3
     procurement of Plaintiff’s employment agreement must be produced. As alleged in
4
     Plaintiff’s Complaint in this action, Plaintiff concurrently negotiated and signed two
5
     employment-related agreements with Defendants before he was hired: an Employment
6
     Agreement and a Director Compensation Agreement (signed on January 26, 2018, and
7
     February 2, 2018, respectively; see ECF 1 at ¶¶ 43-58 (Complaint); copies of both of
8
     these agreements are attached to the Complaint. The documentary evidence produced
9
     in this action reflects that the parties considered these two agreements to be part of a
10
     single transaction; indeed, the Director Compensation Agreement expressly
11
     incorporates the terms of the Employment Agreement. 1                   Indeed, the evidence (as
12

13
     reflected in Exhibits 3 and 4) further indicates that Defendants’ outside counsel at Sidley

14
     Austin concurrently reviewed both agreements. Nevertheless, as Defendants’ counsel

15
     informed me on the May 6, 2021 meet and confer, Defendants arbitrarily redacted all

16   privileged communications relating to the Director Compensation Agreement, even
17   where Sidley Austin provided comments on that agreement and the Employment
18   Agreement simultaneously in the same email.                  Attached as Exhibits 3 and 4 are
19   examples of Defendants’ improper redactions.
20          24.     Third, Defendants’ productions are deficient as to the specific areas that the
21   Court specified were waived in its Orders (ECF 132; ECF 146), including documents
22   relating to Plaintiff’s alleged failures to provide advice or perform his duties with respect
23   to (i) Defendants’ funding dispute with Evergrande, (ii) the Evelozcity litigation, and
24

25
     1
       See Director Compensation Agreement at ¶1 (“The vesting of the Director Compensation is subject
26   to the same vesting conditions as provided and agreed in the Employment Agreement between
     [Plaintiff] and [FF] dated January 25, 2018.”); id. at ¶ 3 (providing that upon an early termination of
27
     Plaintiff, any unpaid Director Compensation should be immediately vested under the same terms as
28   provided in the Employment Agreement).
                                                     7
                                    DECLARATION OF AMIAD KUSHNER
                                     CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 147-1 Filed 05/07/21 Page 8 of 9 Page ID
                                  #:2964



1
     (iii) a potential reduction in FF’s workforce, including compliance with WARN Act
2
     notice requirements.
3
               25.      As to Evergrande, the Court stated that “the privilege has also been waived
4
     as to those areas Defendants previously acknowledged were waived. (See Defs.’ Opp’n
5
     Urgent Mot. at 17-18, 20.).” ECF 146. On page 17 of Defendants’ Opposition (ECF
6
     124), Defendants contended that “Liu abdicated responsibility and failed to perform his
7
     job duties in the following specifically enumerated in the SACC . . . failing to assist FF
8
     when its Series A investor, Evergrande, backed-out of its funding commitment.” See
9
     ECF 124. Defendants combined privilege log, attached hereto as Exhibit 5, contains
10
     638 documents related to Evergrande.                        The relevant time-period where Evergrande
11
     backed-out of its funding commitment is between August 31, 2018 2 through December
12

13
     31, 2018. 3        Out of the 638 documents referenced on Defendants’ privilege log, 571 of

14
     the documents relate to the August 1 to December 31, 2018 time period of the funding

15
     dispute.        Yet Defendants’ productions on April 30th, and May 5th contain less than 60

16   documents related to Evergrande. Defendants have produced roughly 10% of all the
17   documents on Defendants’ privilege log relating to Evergrande.
18             26.      As to matters relating to the Evelozcity litigation, Defendants produced less
19   than ten documents in their April 30, 2021 and May 5, 2021 productions related to the
20   that litigation. Defendants’ combined privilege log (see Exhibit 5), contains seventeen
21   documents referencing “litigation,” which may include further relevant documents.
22   The privilege log notably fails to indicate which litigation is referenced.
23             27.      As to a potential reduction in FF’s workforce and the WARN Act, the Court
24   held that Defendants waived privilege related to Plaintiff’s supposed failure to “provide
25   substantive legal advice with respect to . . . a potential reduction in FF’s workforce.”
26   See ECF 124 at 17-18. During October 2018, Plaintiff directed that multiple memos to
27
     2
         See Petition to Confirm Arbitration Award, attached hereto as Exhibit 6 at ¶¶ 7-11.
28
     3
         See S-4 filed by Defendants on April 5, 2021, attached hereto as Exhibit 7 at 201.
                                                                   8
                                            DECLARATION OF AMIAD KUSHNER
                                              CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 147-1 Filed 05/07/21 Page 9 of 9 Page ID
                                  #:2965



1
     be drafted reflecting Defendants’ requirements to comply with notice requirements of
2
     under the WARN Act in connection with contemplated layoffs.            Yet Defendant’s
3
     production on April 30, 2021 and May 5, 2021 does not contain any such memos.
4
     While Defendants’ privilege log contains 17 documents mentioning the WARN Act (see
5
     Exhibit 5), only nine documents produced by Defendants on April 30, 2021 and May 5,
6
     2021 mention the WARN Act.
7
           28.    Significantly, during my call with Plaintiff’s counsel on May 6, 2021,
8
     Defendants’ counsel explained that they interpreted the May 3, 2021 Order (ECF 146)
9
     to only require production of documents in which (according to Defendants’ unilateral
10
     interpretation) Plaintiff was sending or receiving legal advice.   The Court’s Order
11
     contained no such limitation.    Indeed, by interpreting the Order in this artificially
12

13
     narrow manner, Defendants have likely omitted documents that provide critical context

14
     which would enable Plaintiff to defend against Defendants’ allegations, including the

15
     context in which Plaintiff provide or received legal advice.

16
           I declare under penalty of perjury that the foregoing is, to the best of my
17
     knowledge and belief, true and correct.
18

19
     Dated:       New York, New York
20                May 6, 2021
21
                                                         /s/Amiad Kushner
22
                                                           Amiad Kushner
23

24

25

26

27

28
                                                9
                               DECLARATION OF AMIAD KUSHNER
                                CASE NO.: 2:20-CV-08035-SVW-JPR
